Name: Council Regulation (EEC) No 1236/89 of 3 May 1989 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  agricultural activity;  information technology and data processing
 Date Published: nan

 Avis juridique important|31989R1236Council Regulation (EEC) No 1236/89 of 3 May 1989 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 128 , 11/05/1989 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 29 P. 0060 Swedish special edition: Chapter 3 Volume 29 P. 0060 COUNCIL REGULATION (EEC) No 1236/89 of 3 May 1989 amending Regulation (EEC) No 822/87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the reduction in wine production anticipated from the structural measures covering areas planted to wine grapes should not be prevented from being realized on account of replanting under rights arising from the grubbing of areas planted to vines that fall into another category as far as normal utilization of the grapes produced is concerned; whereas it is necessary to stipulate therefore that areas grubbed may be replanted only with vines of the same utilization category as the vines grubbed; Whereas it appears advisable to extend the possibility, which already exists where preventive distillation is concerned, of delivering for compulsory distillation, in addition to table wines, wines suitable for yielding table wine in order to avoid, in particular, the enrichment of the latter wines for the production of table wine, which at present is the only wine eligible for such distillation; Whereas it is also appropriate to update certain references to the rules and regulations in the field of production structures; Whereas Regulation (EEC) No 822/87 (4), as last amended by Regulation (EEC) No 4250/88 (5), should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 822/87 is hereby amended as follows: 1. The following is added to the third indent of Article 6 (2): ´and by Regulation (EEC) No 797/85.' 2. The following subparagraph is added to Article 7 (3): ´When a replanting right is exercised, only those wine varieties may be used in the classification of vine varieties drawn up pursuant to Article 13 (1), which are ranked in the same utilization category as the vine varieties in the area, grubbing of which has given rise to the replanting right.' 3. The first subparagraph of Article 39 (1) reads: ´If, in respect of a given wine year, the market in table wine and wine suitable for yielding table wine is in a state of serious imbalance, compulsory distillation of table wine and of wine suitable for yielding table wine shall be decided on.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1989. For the Council The President P. SOLBES (1) OJ No C 82, 3. 4. 89, p. 71. (2) OJ No C 120, 16. 5. 1989. (3) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). (4) OJ No L 84, 27. 3. 1987, p. 1. (5) OJ No L 373, 31. 12. 1988, p. 55.